

Exhibit 10.60





 





Strictly Private & Confidential
[Name]
[Address]
United Kingdom


________ 2015




Dear __________,


Offer of Employment
We are pleased to offer you employment with XL Group plc in the role of
Executive Vice President & ______________ of the XL Group.
As a member of the XL Group Leadership Team, you will have a joint contract of
employment and, accordingly, will be employed by XL Group plc and:
a)
You will remain employed by Catlin Holdings Limited until the date on which XL
and Catlin harmonise their employees' terms and conditions of employment in the
United Kingdom (anticipated to be 1 January 2016) (the "Integration Date") to
enable you to continue to participate in Catlin's pension and benefit programmes
until the Integration Date in accordance with clause 5;

b)
From the Integration Date you will be employed by XL Services UK Limited (or
such other XL entity as shall be the employer of the XL Group's employees in the
UK at the time) in place of Catlin Holdings Limited.

For the purposes of this offer XL Group plc, such XL employer and Catlin
Holdings Limited shall be referred to collectively as “the Company” or "XL".
This Offer of Employment and the enclosed Statement of Terms and Conditions of
Employment together sets forth the terms and conditions applicable to your
employment with the Company and appointment to the XL Group Leadership Team
(together your “Employment”) with effect from 1 May 2015. To the extent that
this Offer of Employment and the Statement of Terms and Conditions differ this
Offer of Employment shall prevail.
1.
Duties

As Executive Vice President & ________________ you will report directly to
Michael McGavick, the Chief Executive Officer of XL Group plc (the “CEO”) and be
a member of the XL Group Leadership Team (“LT”).
You will have responsibility for XL Group’s
________________________________________.
During your Employment and subject to clause 10 you shall devote the whole of
your time and attention to the duties assigned to you and shall well and
faithfully serve XL and use your best efforts, skills and abilities








--------------------------------------------------------------------------------



Exhibit 10.60





to promote the interests of the Company and the wider XL Group and shall obey
all reasonable and lawful directions given to you by or under the authority of
the CEO and the Board of XL Group plc (the "Board").
You may be required in pursuance of your duties hereunder to perform services
not only for the Company but also to serve as a director for such other Group
Companies as may from time to time be required. You also agree that you may
perform such other duties and hold such other positions as are commensurate with
your position, subject to your agreement with the Company.
2.
Salary

Your salary will be the £_______ per annum (the "Base Salary") and will be
reviewed in line with the Company's salary review policy for similarly situated
staff. Through the Integration Date, your Base Salary will be administered in
the same manner as it is currently.
3.
Discretionary Bonus/Annual Incentive Plan

You will be eligible to participate in the XL Annual Incentive Plan (“AIP”). Any
incentive bonus awarded under the AIP is at the sole discretion of the Company
and will be based on your individual achievement, functional unit and corporate
results and as otherwise approved by the Management Development and Compensation
Committee (“MDCC”) of the XL Group Board (the "Board"). Such discretionary
bonus, if any, will be paid to you at the time other AIP bonuses are paid
(currently scheduled for March following the applicable performance year),
subject to your being actively employed on that date, and otherwise consistent
with the terms of the AIP. Your target bonus opportunity is ____% of your annual
Base Salary.
Any annual incentive bonus under the AIP is at the sole discretion of the
Company and may, therefore, vary below or above the target.
4.
Long Term Incentives

You will be eligible to participate each year in the long term incentive plans
and programs of the Company then in effect, subject to your being actively
employed on the date such long term incentives are awarded, and as otherwise
determined by the MDCC and subject to the terms and conditions of the applicable
plan, program, grant or award agreement. Your aggregate annual long-term target
value as of the date of grant will be USD $_________. It should be noted that
any long term incentive awarded to you is at the sole discretion of the Company
and may, therefore, vary below or above the target. For informational purposes
only, awards granted during this past year’s annual compensation process
included non-qualified stock options and Performance Units. As of the date
hereof, You will received your 2015 LTIP award, which shall have a grant date
fair value of USD $_________.
If your Employment should terminate for any reason (including as a result of a
repudiatory breach of contract by the Company) your rights under any Company
long term incentive plan or program will be governed entirely by the terms of
the applicable plan, program, grant or award agreement and you will not be
entitled to any further or other compensation for any loss of any right or
benefit or prospective right or benefit under any such plan, program, grant or
award agreement which you may have enjoyed whether such compensation is claimed
by way of damages for wrongful dismissal or other breach of contract or by way
of compensation for loss of office or otherwise.








--------------------------------------------------------------------------------



Exhibit 10.60





You will be expected to accumulate and hold equity and retain equity granted
under any XL share plan in accordance with the share ownership rules for XL
Group officers as in effect from time to time.
5.
Pension and Benefits

Until the Integration Date you will continue to participate in such of Catlin's
pension scheme and benefit plans and receive benefits from Catlin that are not
otherwise replaced by the provisions in this Offer of Employment on the same
terms and in the same manner as your participation in such pension scheme or
benefit plans as at the date of this offer. Specifically, for calendar year 2015
only, your pension contribution will be remain the same as your pension
contribution in 2014. From the Integration Date, during the term of your
Employment, you shall be entitled to participate in the pension scheme and all
employee benefit programs of the Company as are in effect from time to time and
in which similarly situated senior executives of XL based in the United Kingdom
are eligible to participate. The Company reserves the right, at its absolute
discretion, to amend the benefits provided or the terms on which they are
provided.
The Company complies with its employer pension duties in accordance with Part 1
of the Pensions Act 2008. Accordingly, from the Integration Date, unless you opt
out, you will be automatically enrolled in such pension scheme as may be set up
by the Company for auto-enrolment pension benefits (the "Pension Plan"), subject
to the rules of the Pension Plan as amended from time to time. Full details of
the Pension Plan will be provided to you at the time. Any contributions will be
paid in equal monthly instalments in arrears. The level of the Company's and
your contributions may be unilaterally changed by the Company provided that the
aggregate contributions will be sufficient to maintain the Pension Plan's status
as a Qualifying Scheme (as defined in the Pensions Act 2008). The Company may,
at its absolute discretion, amend or terminate the Pension Plan at any time.
There is not a contracting-out certificate in force in respect of your
employment.
6.
Sickness Absence

In the event that you are absent due to actionable negligence by a third party
and you recover damages in that respect, you agree that if you have received
Company sick pay during your absence you will repay the amount (if asked to do
so) to the Company on receipt of the damages sum.
7.
Place of Work

Your usual place of work will be at the Company's premises in London but you may
be required to work at other places in the proper performance of your duties,
which are global in nature. You acknowledge that you may be required to travel
to perform the services hereunder, which travel may be extensive.
8.
Hours of Work

Your usual hours of work are outlined in the attached Terms & Conditions of
Employment which may vary from time to time. You will, however, be expected to
work such hours as are necessary for the proper performance of your duties.








--------------------------------------------------------------------------------



Exhibit 10.60





9.
Holiday Entitlement

You will be entitled to 25 days paid holiday per year in addition to public
holidays. Your holiday entitlement is pro-rated for the holiday year (1 January
– 31 December) in which your employment begins and terminates.
10.
Notice Period

You and the Company will give the other six (6) months' written notice to
terminate your Employment.
Your Employment shall be subject to summary termination at any time by the
Company by notice in writing if you are dismissed for Cause (as defined in the
Severance Plan).
The Company reserves the right to pay you basic salary in lieu of any notice of
termination (whether given by the Company or by you).
During any period of notice of termination (whether given by the Company or by
you), the Company shall be under no obligation to assign any duties to you and
shall be entitled to exclude you from its premises, provided that this shall not
affect your entitlement to receive your base salary and other contractual
benefits.
Upon the termination of the Employment howsoever arising you shall:
(a)
    at any time or from time to time thereafter upon the request of the Company,
resign without claim for compensation from all offices held in the Company or
any of the companies in the XL Group;

(b)
deliver all Company property including Company ID entry cards, credit cards and
office entry keys, and if you should fail to do so the Company is hereby
irrevocably authorised to appoint some person in your name and on your behalf to
sign any documents and do any things necessary or requisite to give effect
thereto.

11.
Approved/Registered Positions

Should the position offered to you be or become designated an Approved Persons
Function or an Individual Registration Function by regulatory authorities, you
undertake to execute such documents and take such other steps as are necessary
to obtain or assist with any application that may need to be made to obtain such
approval or registration, and that you are under no impediment from doing so in
relation to the position offered herein.
12.
Confidential Information

You agree that without the prior written consent of the Company, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, you shall not disclose, except
to the extent that such disclosure or use is directly related to and required by
your performance of duties assigned to you pursuant to this letter agreement, to
any third person, or permit the use of for the benefit of any person, including
yourself, or any entity other than the Company or the XL Group, any Confidential
Information (as defined below) of which you are or become aware in the course of
your Employment (or previously became aware while Chief Operating Officer of
Catlin Group Limited) whether or not such information is developed by you. Under
all circumstances and at all times, you will take all appropriate steps to
safeguard Confidential Information in your possession and to protect it against
disclosure, misuse, espionage, loss and theft. "Confidential Information" shall
mean (i) trade secrets, customer lists,








--------------------------------------------------------------------------------



Exhibit 10.60





information regarding product development, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board of XL Group plc or any other XL Group company
and its or their management), operating policies or manuals, business plans,
financial records, or other financial, organizational, commercial, business,
sales, marketing, technical, product or employee information relating to the XL
Group, or any other information designated by the Company as confidential,
proprietary, and/or a trade secret, or any other information relating to the XL
Group, that you reasonably know or should know from the circumstances should be
treated as confidential, or (ii) any information that the XL Group may receive
belonging to customers, agents or others who do business with the XL Group,
except to the extent that any such information previously has been disclosed to
the public by the XL Group or is in the public domain (other than by reason of
your violation of this clause 12).
As requested by the Company, from time to time and upon the termination of your
employment with the Company for any reason, you will promptly deliver to the
Company all documents relating to the XL Group and its business including all
copies in your possession or within your control (including written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, flash memory drives, disks, diskettes, tapes and all
other materials containing any Confidential Information or Intellectual
Property) irrespective of the location or form of such material and, if
requested by the Company, will provide the Company with written confirmation
that all such materials have been delivered to the Company.
13.
Intellectual Property

Any invention, design, new development, device, product, method of process
(whether or not patentable or reduced to practice or comprising Confidential
Information), any copyrightable work (whether or not comprising Confidential
Information) or any other form of Confidential Information made wholly or
partially by you at any time during the course of the Employment which relates
to, or is reasonably capable of being used in, the business of the Company or
the XL Group as now or hereinafter conducted (collectively "Intellectual
Property") shall automatically, on creation, vest in the Company absolutely. To
the extent that such Intellectual Property does not vest automatically in the
Company, you hold it on trust for the Company. You agree promptly to execute all
documents and do all acts as may, in the opinion of the Company, be necessary to
give assign all right, title and interest in such Intellectual Property to the
Company or otherwise give effect to this clause 13. By signing this Offer of
Employment you irrevocably waive all moral rights under the Copyright, Designs
and Patents Act 1988 (and all similar rights in other jurisdictions) which you
have or will have in any existing or future works and agree to give all
reasonably necessary assistance to the Company to enable it to enforce its
rights in any Intellectual Property against third parties, to defend claims for
infringement of third party Intellectual Property and to apply for registration
of any rights in Intellectual Property, where appropriate throughout the world,
and for the full term of those rights.
14.
Executive Severance Benefit Plan

As a member of the XL Group Leadership Team ("LT") you will be eligible to
participate in the XL Group plc Executive Severance Benefit Plan (the “Severance
Plan”) on condition that you enter into and comply with the restrictive
covenants contained in Clause 15 of this Offer of Employment. For the avoidance
of doubt, when calculating any payment due under the Severance Plan credit will
be given for pay and benefits received in lieu of notice or while on garden
leave in accordance with clause 10 of this Offer of Employment. A copy of the
Severance Plan is attached at Annex 2 to this Offer of Employment.
This Offer of Employment and the restrictive covenants and confidentiality
provisions in clauses 12 and 15 shall serve as a "Participation Agreement" as
provided for under the Severance Plan. The Company








--------------------------------------------------------------------------------



Exhibit 10.60





acknowledges and agrees that subject to the Executive Vice President, Human
Resources, receiving this Agreement, signed by you, and executing it on behalf
of the Company, upon the commencement of your Employment you will become a
participant in the Severance Plan, and will be covered by and subject to all of
the Severance Plan's provisions. Should the Company in its discretion terminate
the Severance Plan prior to the date of your termination of employment without
establishing a successor plan, you will no longer be a participant in the
Severance Plan and the restrictions set forth in clause 15 of this Offer of
Employment shall cease to be effective as of the date the Severance Plan
terminates.
15.
Post-Termination Restrictions

The Company recognizes that as a member of the LT, you play a vital role in
securing the XL Group's continuing success. Your role provides you with access
to and use of confidential and proprietary information of the XL Group, which
you also are entrusted to safeguard. In light of that, it would pose a serious
risk of harm to the XL Group’s business and reputation if you were to become
employed by a competitor immediately upon your leaving the Company for any
reason, or if you attempted to solicit the XL Group's valued employees, clients,
or customers within a reasonable time after your separation from employment.
Therefore, and in consideration of your becoming eligible to receive Severance
Pay and benefits under the Severance Plan, you hereby covenant and agree that:
(a)
Restriction on Work for a Competitor/Solicitation of Business:

While employed by XL and for a six month period following termination of your
employment with XL for any reason (the “Restriction Period”), except that the
Restriction Period shall be one year following termination of your employment
for any reason within twenty-four months Change in Control of XL (as defined in
the Severance Plan):
(i)
You will not become employed by or associated with any entity, whether as a
principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, or the Republic of Ireland, any products or services
that are the same as or similar to insurance and reinsurance products or
services that as of the date of your termination are being provided in those
locations either directly or indirectly by XL and about which you hold
Confidential Information or with which you have any involvement in the final
twenty-four months of your employment with XL.

(ii)
You will not, directly or indirectly contact, seek, entice, solicit, induce,
persuade, divert or attempt to divert any business away from XL, including any
former, present or prospective customer, client, insured, vendor, supplier,
investor, or business partner of which you have personal knowledge or with whom
you are personally involved during the last twenty-four months of your
employment at XL, with respect to any existing or proposed contractual or
business arrangement with XL, insurance or reinsurance product or service sold
or provided by or to XL during your employment, or any such product or service
that is under development by XL at the time your employment ends. It is presumed
that by reason of your membership on the Leadership Team of XL Group that you
have actual knowledge of any material business arrangement or contract, or any
insurance or reinsurance products or services, whether currently provided or
under development during, your employment. The restrictions in this paragraph
shall not apply if you are expressly permitted to engage in the otherwise
prohibited









--------------------------------------------------------------------------------



Exhibit 10.60





activity, in writing, by XL, in its sole discretion, following its receipt of
your written request before commencement of the activity.
(b)
Restriction on the Solicitation of Employees:

While employed by XL and for the one-year period following termination of your
employment with XL for any reason, you will not directly or indirectly solicit,
encourage or induce any employee of XL to terminate employment with XL, and will
not directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ or offer employment to any person who was
employed by XL at the time of your termination from employment with XL or at any
time during the six-month period prior to your termination ("XL employee") to
engage in any business activity which competes with the insurance or reinsurance
businesses of XL or its investment, corporate, or financial operations. You also
agree that during the one-year period following your termination of employment
with the Company for any reason, any subsequent employer's hiring of an XL
employee into a position that reports directly or indirectly to you who was
employed in a senior leadership capacity at XL (currently defined to be the XL
Leadership Team, Band E or Band D) will constitute a breach of this paragraph.
(c)
Equitable Relief:

You acknowledge and agree that the covenants and obligations in clauses 15(a)
and (b) are reasonable and relate to special, unique and extraordinary matters
and that, given the extensive knowledge of the XL Group's operations and
Confidential Information that you have acquired and will continue to acquire, a
violation of any of the terms of these covenants and undertakings will cause the
XL Group irreparable injury for which adequate remedies are not available at
law. Therefore, you agree that XL Group plc and such other entitles in the XL
Group to which these provisions relate shall be entitled to an injunction,
restraining order or such other equitable relief from a court of competent
jurisdiction (without the requirement to post bond) restraining you from
committing any violation of the covenants and obligations contained in clauses
15 (a) and (b). Further, the Company shall, to the extent permitted by
applicable law and the Severance Plan, have no obligation to pay any amounts to
you following any material violation of the covenants and undertakings contained
in clause 15(a) or (b), including any unpaid payments or benefits outstanding
under the Severance Plan. You also agree that, pursuant to the terms of the
Severance Plan, the Company shall have the right to claw back any payments paid
to you under the Severance Plan prior to its discovery of your material breach
of clauses 15 (a) or (b) by signing this Offer of Employment you consent to the
deduction of any sum pursuant to this clause from your remuneration, including
any payment under the Severance Plan. You also confirm that the payment or
deduction of any sum pursuant to this clause is a genuine pre-estimate of the
Company's loss if you breach the Severance Plan and not a penalty. These
remedies are cumulative and are in addition to any other rights and remedies the
Company or any other entity in the XL Group may have at law or in equity or
pursuant to the Severance Plan. If any court determines that any of the terms
herein are unreasonable, invalid or unenforceable, the court may interpret,
alter, amend or modify any or all of the terms to include as much of the scope,
time period, and intent as will render the restrictions enforceable, and then as
modified, enforce those terms.








--------------------------------------------------------------------------------



Exhibit 10.60





(d)
For the purposes of clauses 12 and 15 of this Offer of Employment, references to
XL Group shall include Catlin Group Limited and its subsidiaries and affiliates,
which became part of XL Group as of 1 May 2015.

16.
Prior agreements and Amendments

This Offer of Employment and the documents referred to herein constitute the
entire agreement between us and replace any prior agreements between us relating
to the subject matter hereof whether implied, verbal, or in writing.
Subject to the provisions in clauses 12 and 15 of this Offer of Employment,
which may not be modified or amended except by written instrument signed by you
and the Chief Human Resources Officer of XL Group plc or his or her designee,
the Company reserves the right to make reasonable changes to any of your terms
of employment and conditions of employment, including compensation, benefits and
other privileges at any time, at its sole discretion. The Company shall, as soon
as practicable and no later than one month after the matters are prescribed or
the change agreed, provide you with an amendment to the statement of employment
containing particulars of the change or a revised statement which shall (in
either case) be signed and dated by the employer and employee.
You understand that during the course of your Employment, the XL Group may grow
and/or expand through merger, acquisition or otherwise. You acknowledge that
this Letter Agreement and the rights and obligations of the parties hereto shall
bind and inure to the benefit of any successor or successors of the Company by
reorganization, merger, acquisition or otherwise and any assignee of all or
substantially all of the Company's business or properties.
The expiration or termination of your Employment, however arising, shall not
operate to affect such of the provisions of this Offer of Employment as are
expressed to operate or have effect after that time and shall be without
prejudice to any accrued rights or remedies of the parties.
The various provisions and sub-provisions of this Offer of Employment are
severable and if any provision or any identifiable part of any provision is held
to be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or identifiable parts of them.
17.
Start Date and Continuous Employment

The date on which your Employment (pursuant to this Offer of Employment)
commences is 1 May 2015. However, your period of continuous employment for the
purposes of the Employment Rights Act 1996 (the "ERA") includes your prior
employment with Catlin Group Limited and commenced on ___________.
18.
Notices

Any notice to be given in relation to this Offer of Employment shall be in
writing. Notices may be given by either party by personal delivery or post or by
fax addressed to the other party at (in the case of the Company) XL Group plc's
registered office for the time being and (in your case) your last known address
and any such notice given by letter or fax shall be deemed to have been served
at the time at which the letter was delivered personally or transmitted or if
sent by post would be delivered in the ordinary course of post.








--------------------------------------------------------------------------------



Exhibit 10.60





19.
Governing Law and Jurisdiction

This Offer of Employment shall be governed and construed under the laws of
England and Wales, without reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply. In the event that one
or more of the provisions of this Offer of Employment shall become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Any dispute or controversy arising under or in connection with
this Offer of Employment shall be resolved by binding arbitration, to be held in
the City of Stamford, Connecticut, and conducted in accordance with your
Employment Arbitration Rules of the American Arbitration Association in effect
at the time of the arbitration, and otherwise in accordance with the principles
that would be applied by a court of law or equity.
20.
Acceptance of Offer

You acknowledge that you have carefully read this Agreement, fully understand
its provisions, and have had a sufficient opportunity to consider its effect,
and have had an opportunity to consult with an attorney prior to executing this
Offer of Employment. You specifically acknowledge and agree that the purposes of
the restrictions and undertakings contained in this Offer of Employment is to
protect the XL Group from unfair competition, including improper use of the XL
Group’s confidential and proprietary information, and that the restrictions and
undertakings herein are reasonable as to both scope and duration of application.
You further acknowledge that you are knowingly and voluntarily entering into
this Offer of Employment.
In accepting our offer of employment, you further:
•
acknowledge and confirm that you have no restrictions whatsoever on your ability
to work for XL in any location or capacity; and

•
represent, warrant and agree that by entering into and performing your
obligations as an employee of the Company, you do not and will not breach any
duties or obligations (whether fiduciary, statutory, contractual or otherwise)
owed by you to your current or former employer or any third party in connection
with any current or prior employment or contractual obligation (including, but
not limited to, duties or obligations relating to confidential or proprietary
information, solicitation of customers or business and non-competition).

If you accept this offer of employment you are required to sign and return the
copy of this Offer of Employment together with the enclosed documentation duly
completed to the undersigned.
We look forward to welcoming you to the XL Group and to a mutually rewarding
relationship. In the meantime, if you have any questions regarding this letter,
please do not hesitate to call me.
Yours sincerely,






Eileen Whelley                        
Chief Human Resources Officer                
XL Group plc (for and on behalf of XL Group plc)    














--------------------------------------------------------------------------------



Exhibit 10.60





I confirm my acceptance of the position with XL described in this letter and the
Terms and Conditions of Employment which I agree are expressly incorporated into
this letter, and that together this Offer of Employment letter and the Terms and
Conditions of Employment set out the terms and conditions of my employment.




………………………………………………….            ………………………….
Date


Encs:    Statement of Terms and Conditions
Severance Plan








--------------------------------------------------------------------------------



Exhibit 10.60





ANNEX 1


INFORMATION ON WORKING TIME REGULATIONS


The Working Time Regulations implement the European Working Time Directive and
part of the Young Workers Directive which related to the Working Time of
Adolescent Workers.
The Working Time Regulations provide that a worker can only be required to work
an average of 48 hours per week when averaged out over a 17-week reference
period.
The Working Time Regulations:
•
set out limits for those workers who are required to work during the night, as
well as a right for night workers to received free health assessments

•
set out minimum rights with respect to rest periods for each day and each week;
and

•
provide a right to all workers to be entitled to four week's paid leave in every
year, including public and statutory holidays.





WORKING TIME REGULATIONS OPT-OUT
With regard to the specific right of workers only being required to work an
average of 48 hours per week over a 17-week reference period it is common
practice within contracts of employment to include a separate "Opt-Out" clause
allowing workers to opt out of the Working Time Regulations with respect to this
limit.
If you decide to "Opt-Out" then please sign below.
____________________________________________________________________________________


I agree that the restriction on my average working hours to 48 hours per week
set out in the Working Time Regulations will not apply to me. I can withdraw
this consent at any time by providing three months' prior written notice.






Signed        ………………………………………………..






Print name    ……………………………………………….






Date        ……………………………………………….








--------------------------------------------------------------------------------



Exhibit 10.60





ANNEX 2


EXECUTIVE SEVERANCE BENEFIT PLAN








--------------------------------------------------------------------------------



Exhibit 10.60





As of December 31, 2015, the following executive officers were party to this
form of Letter of Appointment:
Paul Jardine






